            IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF ALABAMA
                     EASTERN DIVISION
WANDA JURRIAANS,            )
                            )
    Plaintiff,              )
                            )
vs.                         ) CASE NO. 3:17-cv-00124-WKW-WC
                            )
ALABAMA COOPERATIVE         )
EXTENSION SYSTEM, et al.,   )
                            )
    Defendants.             )

                 DEFENDANTS’ OBJECTION AND MOTION TO
                 STRIKE AFFIDAVITS AND OTHER EVIDENCE

           Defendants Auburn University, the Alabama Cooperative Extension

System (“ACES”), Dr. Paul Brown, Dr. Gary Lemme, Dr. Kyle Kostelecky, Ms.

Chris McClendon, and Mr. Stanley Windham (hereinafter collectively,

“Defendants” or “Auburn”) object to and move the Court to strike the following

exhibits offered by Plaintiff Wanda Jurriaans in her Submission of Exhibits in

Opposition to Defendant’s Motion for Summary Judgment (doc. 87) and to

strike all corresponding references in Plaintiff’s brief in opposition (doc. 86) to

such exhibits:

EXHIBIT             DESCRIPTION
A                      Affidavit of Yvonne Bowens-Thomas with attached EEOC
                        Charge of Discrimination
B                      Certification and Acknowledgement of Ann Wilson, with
                        affidavit attached
C                      Certifications and Acknowledgements of Joseph Whitfield
                        and Laura Whitfield, with affidavit attached
D                      Certifications and Acknowledgements of Courtney
                        Panneton and Laura Panneton, with affidavit attached
E                      Notarized Written Statement of Cathy Sorrell


258938.1
G                       Affidavit of Wanda Jurriaans
H                       Charge of Discrimination – Margaret Odom; EEOC
                         Charge No. 420-2018-01597; affidavit attached
J                       Charge of Discrimination – Melanie Allen; EEOC Charge
                         No. 420-2018-02142; affidavit attached
K                       Charge of Discrimination – Wanda Carpenter; EEOC
                         Charge No. 420-2018-02185; affidavit attached
L                       Charge of Discrimination – Sallie Hooker; EEOC Charge
                         No. 420-2018-01673; affidavit attached

    The Affidavits and Exhibits are Not Proper on Summary Judgment

           1.   The affidavits and exhibits to which objection is made contain

improper conclusions and opinions which the affiants are not qualified to state,

inadmissible hearsay, and assertions made without personal knowledge.

           2.   The   affidavits   contain   improper   conclusions     in   numerous

paragraphs, including the following:1

                       Improper
Ex.         Affiant   Conclusions/        Affidavit Testimony Excerpts
                        Opinions
  A        Yvonne     ¶2           2. “… I was being bullied, harassed, and
           Bowens-                 retaliated against because of my race and/or
           Thomas                  my complaints about race discrimination.”
                      ¶3           3. “Mr. Windham’s reaction to me was
                                   typical. He was already very distant, not
                                   ‘hands-on,’ and always very insensitive and
                                   unhelpful to me as a County Coordinator.
                                   That pattern of behavior continued even after
                                   I was reassigned to an Agent II position with
                                   Montgomery County.”
                      ¶4           4. “I always found Ms. Jurriaans to be very
                                   friendly, outgoing, and positive. She was a
                                   real ‘people person’…”


       1 For ease of reference, highlighted copies of these affidavits which display the
cited portions of each referenced paragraph referenced herein are included as Exhibits
1-6 to this motion.

                                             2
258938.1
                       Improper
Ex.         Affiant  Conclusions/        Affidavit Testimony Excerpts
                        Opinions
                     ¶7           7. “… Mr. Windham did not like independent
                                  thinkers like Ms. Jurriaans, me, and others.
                                  He always insisted on his own opinion, even
                                  when he lacked evidence or research-based
                                  information to support his position.”
                     ¶8           8. “My conclusion is that Stan Windham
                                  lacked the experience, knowledge, skills, and
                                  ability to effectively supervise county
                                  extension coordinators. Mr. Windham’s
                                  deficiency was especially noticed when
                                  compared to previous district extension
                                  coordinators in Mr. Windham’s job….”
                     ¶9           9. “The reason I didn’t go to Kelly Taylor of
                                  Auburn’s EEO office is that she and her office
                                  always had the reputation of only supporting
                                  Auburn University. In fact, among ACES
                                  employees who had dealings with Ms. Taylor
                                  and her office, Ms. Taylor and her assistants
                                  were always known for siding with Auburn
                                  University and for getting ACES employees to
                                  divulge information they could use against
                                  ACES employees in defending Auburn and
                                  ACES.”
  B        Ann       p. 3         “[Ms. Jurriaans] strives to treat everyone the
           Wilson                 same. She has been nothing but helpful to
                                  people especially those that participate in the
                                  ACES.”
                     p. 3         “Since Ms. Jurriaans’ termination, there has
                                  been no more activities nor communication
                                  from the ACES”
  C        Joseph    ¶3           3. “We were not comfortable with Kim Good,
           Whitfield              the person we believed was over the 4-H
           & Laura                program.”
           Harris    ¶ 12         12. Ms. Jurriaans “has been integral in
           Whitfield              helping the Agricultural (animal and plant
                                  systems) program to gain its Business
                                  Industry Certification….”
                     ¶ 14         14. “We believe we shared a lot of the same
                                  moral values about helping people and
                                  treating all people fairly as Mrs. Jurriaans.”

                                          3
258938.1
                      Improper
Ex.         Affiant Conclusions/        Affidavit Testimony Excerpts
                       Opinions
                    ¶ 16         16. “I, Joe, did not like Kimberly Good. She
                                 was always stuck on shotguns and shooting
                                 sports. She typically skirted around our areas
                                 of interest and seemed to focus on a certain
                                 group of people, predominately Caucasians,
                                 and did not cater to the needs of the
                                 Talladega community. She focused on
                                 shotguns, archery, and shooting. None of that
                                 helped the Talladega community. Wanda was
                                 about the community, but Kim wasn’t. I
                                 believe the community was not in need of
                                 more activities on shooting guns. Wanda and
                                 Kim seemed to bump heads about the path of
                                 the 4-H program. Wanda wanted to take
                                 more of an entrepreneurial route.”
                    ¶ 17         17. “Wanda wanted to do the Chick Chain
                                 Program…. Kim Good was against the
                                 program and said she did not want to do it.”
                    ¶ 18         18. “Wanda was very personable….”
                    ¶ 19         19. “Throughout the years we’ve worked with
                                 Ms. Jurriaans, we always felt she valued us
                                 and the members of our community. We
                                 valued her too. She always came through for
                                 us.”
                    ¶ 21         21. Ms. Jurriaans “had a very good working
                                 relationship with people.”
                    ¶ 23         22. Ms. Jurriaans “showed us her passion for
                                 helping people.”
 D         Courtney ¶ 3          3. “Mrs. Jurriaans created programs that
           Panneton              would empower individuals and help them
           & Laura               build their self-esteem.”
           Panneton ¶ 8          8. “Ms. Jurriaans has always gone above and
                                 beyond in her programming, helping
                                 individuals, and reaching out to the
                                 community.”
                    ¶9           9. “There were several times in the Grassroots
                                 meetings that Mrs. Jurriaans offered good
                                 suggestions, however, her ideas were shot
                                 down by Kim Good.”
                    ¶ 10         10. “[O]ther Agents … would only hand out

                                         4
258938.1
                      Improper
Ex.        Affiant   Conclusions/           Affidavit Testimony Excerpts
                      Opinions
                                    brochures, which was not as effective.”
                     ¶ 12           12. “Ms. Jurriaans was a good listener to the
                                    people in the community and provided
                                    programming based on what the community
                                    needed.”
                     ¶ 13           13. “Kimberly Good was an agent that we
                                    describe as ‘the Blonde Caucasian lady.’ She
                                    acted as if she were in charge of the 4-H
                                    program. She also appeared to be a bigot.
                                    Many times, she and Wanda would have
                                    differences of opinion, and she would not
                                    listen to the ideas of Wanda, or the
                                    community, in the Grassroots meeting. Ms.
                                    Good wanted to focus on killing animals and
                                    shooting. When Wanda brought up good
                                    ideas in the meetings, her views were almost
                                    immediately shot down.”
                     ¶ 14           14. “We observed that the ACES wanted to
                                    initiate a Chick-Chain program with the 4-H
                                    program, and that might have been one of the
                                    reasons Wanda was terminated. However, we
                                    observed that Kim never mentioned the
                                    Chick-Chain program in any of the Grassroot
                                    meetings.”
                     ¶ 15           15. “Ms. Good was not a good person to teach
                                    kids. She didn’t teach 4-H as we knew it to be,
                                    and we thought she was very rude and
                                    unprofessional.”
                     ¶ 16           16. “The community appeared to believe that
                                    Ms. Good was over the 4-H program as she
                                    never talked about any of her other programs.
                                    Ms. Good’s programs were what we
                                    considered to be ‘off the wall.’”
                     ¶ 17           17. “I, Laura Panneton, once entered into a
                                    heated debate with Ms. Good after I made a
                                    comment about farmers getting subsidies
                                    while other businesses did not. Ms. Good took
                                    great offense to the comments and a heated
                                    debate ensued.”
                     ¶ 18           18. “From our own observation, we could tell

                                        5
258938.1
                       Improper
Ex.         Affiant   Conclusions/            Affidavit Testimony Excerpts
                       Opinions
                                      that multiple people, namely Henry and
                                      Sharon, were interested in getting Wanda’s
                                      job.”
                      ¶ 19            19. “Henry wanted the job….”
                      ¶ 20            20. “Sharon was looking to take Ms.
                                      Jurriaans’ position…. She seemed and acted
                                      resentful towards Wanda. Based on our
                                      interaction with Sharon, we believed her to be
                                      a rude and unfriendly person.”
                      ¶ 21            21. “When we called the office, Amanda was
                                      very unprofessional.”
                      ¶ 23            23. “Wanda was a very proactive person….”
                      ¶ 24            24. “For the services and help Wanda
                                      provided to the community and individuals,
                                      she did not expect accolades.”
                      ¶ 25            25. “The Community Action group took over
                                      the center room and scheduling became a
                                      problem….”
                      ¶ 27            27. “We were both disappointed in
                                      Auburn/ACES        for    terminating     Mrs.
                                      Jurriaans….”
  E        Cathy      p. 2            “Ms. Jurriaans is a wonderful woman and
           Sorrell2                   enjoyable…. she loved her work.”
                      p. 2            “I believe that there were several individuals
                                      who had it out for Mrs. Jurriaans. I believe
                                      her secretary did her in and worked against
                                      Mrs. Jurriaans. The 4-H director did not like
                                      Mrs. Jurriaans, and Nancy Lehe attempted to
                                      discredit my experience with Mrs. Jurriaans
                                      and talked negatively about Mrs. Jurriaans.”
 G         Wanda     ¶2               2. “Age discrimination was most strongly
           Jurriaans                  brought by ACES to my attention at the CEC
                                      meeting at the 4-H center in August 2015.”
                      ¶3              3. “I have reviewed ACES’ Summary
                                      Judgment Brief, and now respond to the
                                      statements in it attributed to Dr. Lemme that

      2 The “Written Statement of Cathy Sorrell” submitted as Exhibit E to Plaintiff’s
evidentiary submission (doc. 87-5) is not sworn and contains no verification of the
accuracy of the contents therein, and should be stricken on that independent basis.

                                          6
258938.1
                      Improper
Ex.        Affiant   Conclusions/              Affidavit Testimony Excerpts
                      Opinions
                                       he was walking from table to table
                                       encouraging people to attend a retirement
                                       meeting. I adamantly dispute that.”3
                     ¶4                4. “Mr. Stan Windham, my supervisor, made
                                       repeated comments related to my age by
                                       continuously referring to my years of
                                       experience.”
                     ¶5                5. Characterizing comments by Mr. Windham
                                       as “comments about my age”
                     ¶6                6. “It would certainly have been [Mr.
                                       Windham’s] job responsibility, first to
                                       identify such problems, and, secondly to help
                                       the employee make plans to improve the
                                       problem. If I had become involved with less
                                       seasoned, struggling employees, my job areas
                                       of responsibility could have suffered….”

                                       “Mr. Windham also stated, ‘This has not
                                       happened, however, to an appropriate level
                                       that is becoming of her experience.’ In my
                                       opinion, this is an age-related comment.”
                     ¶7                7. “[Mr. Windham’s] statement about
                                       ‘mentoring and nurturing’ reflects on my age.
                                       It made me feel like I was just an old
                                       employee who should spend all my time
                                       babying younger employees along.”
                     ¶8                8. “I believe [Mr. Windham wanted] to create
                                       a paper trail to terminate me, because, at my
                                       age, I appear to Mr. Windham ‘to be too old
                                       to effectively do the job.’ To my knowledge,
                                       Mr. Windham was in Talladega County only

      3 This statement should be stricken because it is clearly and inexplicably
inconsistent with Jurriaans’ deposition testimony on this point. Compare Jurriaans
156:16-159:9 (“Q: So you don’t know whether he asked other people to come to the
meeting, too? A: No.); see Van T. Junkins and Associates v. U.S. Industries, 736 F.2d
656, 657 (11th Cir. 1984) (“When a party has given clear answers to unambiguous
[deposition] questions which negate the existence of any genuine issue of material fact,
that party cannot thereafter create such an issue with an affidavit that
merely contradicts, without explanation, previously given clear testimony.”).

                                           7
258938.1
                      Improper
Ex.        Affiant   Conclusions/           Affidavit Testimony Excerpts
                      Opinions
                                    two times before his termination of my
                                    employment plan was initiated. He showed
                                    little to no interest in improving my
                                    performance, but only in building up a
                                    justification to fire me.”
                     ¶9             9. “In all my years of employment at ACES,
                                    we were instructed that our signature on the
                                    evaluation was to state we had attended the
                                    evaluation, and that, if we did not agree with
                                    the evaluation, there was a performance
                                    evaluation appeal process.”
                     ¶ 10           10. “I know how untrue [my evaluation] was,
                                    and that I was being set up…. I question
                                    wasting taxpayer’s money for me to travel to
                                    Auburn from Talladega County, when the
                                    evaluation was completed and typed before I
                                    even arrived for the evaluation.”
                     ¶ 15           15. “Behind my back without my first
                                    knowing it, plans were being made that
                                    involved the members on the CRD committee
                                    to bring in Henry to take my place.”
                     ¶ 16           16. “It turned out to be a complete waste of
                                    time. Ms. Taylor said nothing helpful, and it
                                    became obvious that everything I said was
                                    used against me…. Ms. Taylor gave no helpful
                                    feedback…. This is consistent with the
                                    way I have heard ACES employees, since that
                                    time, describe Ms. Taylor, namely that she
                                    is anti-employee and pro-administration. I
                                    would not have gone to Ms. Taylor in the
                                    first place, had I known she would be so
                                    close-minded. That EEO office and Ms.
                                    Taylor are nothing more than a cover-up for
                                    Auburn University and ACES in their
                                    employment discrimination practices.”
                     ¶ 17           17. “Unfortunately, there was a degree of
                                    rivalry among some people in Talladega
                                    County, who saw my job possibly coming
                                    open, due to my age. That could have
                                    contributed to some people speaking ill of me,

                                        8
258938.1
                      Improper
Ex.        Affiant   Conclusions/           Affidavit Testimony Excerpts
                      Opinions
                                    hoping to advance themselves. That is
                                    certainly the case of Amanda Gallagher, who
                                    rather than cooperate with me, and help me
                                    was undermining me, talking badly about me
                                    behind my back. However, there were many
                                    others who have spoken well of me, namely
                                    REA Clint East, Joseph and Laura Whitier,
                                    Ann Wilson, Courtney and Laura Pennington,
                                    Cathy Sorrell, Pete Baker, and I would go
                                    on. This reflects that I worked well with a
                                    broad spectrum of people. Others on the
                                    ACES payroll today may be afraid to stand up
                                    and speak the truth in my favor. They
                                    saw how easily I lost my job, and know how
                                    easy it would be for them to lose their job,
                                    too, I strongly dispute any allegations that I
                                    was not willing to work cooperatively with
                                    a broad spectrum of people.”
                     ¶ 18           18. “I believe that from the form of her
                                    questions, Ms. McClendon was actually
                                    eliciting negative information about me to
                                    create a paper trail, or at least gave that
                                    impression to others, by indicating to others
                                    that I didn't know about the investigation. A
                                    follow-up conference would have shown good
                                    faith that we were trying to correct a
                                    situation, not to use it as a vehicle to get rid of
                                    me.”
                     ¶ 19           19. “The other affidavits from people working
                                    with ACES named in paragraph 16 above
                                    greatly     contradict       the     Defendant’s
                                    suggestion.”
                     ¶ 22           22. “I believe this reflects that ACES was only
                                    taking the negative comments about me and
                                    overlooked that I was willing to learn and
                                    make improvements on any personality flaws,
                                    and hone my skills accordingly.”




                                        9
258938.1
           3.   The above specified paragraphs of the affidavits contain unsupported

conclusions, based upon mere speculation and conjecture, and give opinions for

which the affiants have no basis. The affidavits are therefore due to be stricken.

See Cyprian v. Auburn Univ. Montgomery, 799 F. Supp. 2d 1262, 1273 (M.D.

Ala. 2011) (“Affidavits which set forth conclusory arguments rather than

statements of fact based on personal knowledge are improper.”) (citing Thomas

v. Ala. Council on Human Relations, Inc., 248 F. Supp. 2d 1105, 1112 (M.D. Ala.

2003)); Turner v. City of Auburn, 2008 U.S. Dist. Lexis 103165, at *35 (M.D. Ala.

Dec. 19, 2008) (Fuller, J.) (“The requirements of Rule 56 make it plain that

affidavits which set forth conclusory arguments rather than statements of fact

based on personal knowledge are improper.”) (citing Thomas, 248 F. Supp. 2d at

1112; Story v. Sunshine Foliage World, Inc., 120 F. Supp. 2d 1027, 1030 (M.D.

Fla. 2000); Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000));

accord Hinson v. Chelsea Indus., Inc., 542 F. Supp. 2d 1236, 1242-43 (M.D. Ala.

2008) (striking portions of plaintiff’s affidavit and noting: “Paragraph 15 of

Plaintiff's affidavit . . . is conclusory and states an impermissible legal conclusion

which invades the province of the court.”) (citing HomeBingo Network, Inc. v.

Chayevsky, 428 F. Supp.2d 1232, 1239 (S.D. Ala. 2006) (“Another black-letter

requirement of affidavits is that they must be rooted in facts, rather than

conclusory remarks.”)).

           4.   The affidavits also contain inadmissible hearsay, including the

following:


                                          10
258938.1
     Affiant          Hearsay             Affidavit Testimony Excerpts
Ex.
 A Yvonne            ¶ 2 and       Yvonne Bowens-Thomas’s EEOC Charge and
    Bowens-          Entire        affidavit in support of that Charge, as well as
    Thomas           EEOC          references to the content thereof, constitute
                     Charge        inadmissible hearsay in this case.
                     and
                     Affidavit
                     (doc. 87-1,
                     pp. 4-6)

                     ¶6            6. “… I personally spoke with Regional Extension
                                   Agents, who serve Talladega County, and they
                                   always spoke very highlight of Ms. Jurrians, and
                                   especially how she procured funding for local
                                   Talladega County programs. I even remember at
                                   one meeting the Regional Extension agents talked
                                   about Ms. Jurrians obtaining funding to support
                                   family and consumer science programs, but that
                                   she was not supported by ACES….”
                     ¶9            9. “The reason I didn’t go to Kelly Taylor of
                                   Auburn’s EEO office is that she and her office
                                   always had the reputation of only supporting
                                   Auburn University. In fact, among ACES
                                   employees who had dealings with Ms. Taylor and
                                   her office, Ms. Taylor and her assistants were
                                   always known for siding with Auburn University
                                   and for getting ACES employees to divulge
                                   information they could use against ACES
                                   employees in defending Auburn and ACES.”
  C        Joseph    ¶4            4. “Ms. Kimberly Good said becoming a 4-H
           Whitfield               volunteer required a lot of paperwork and denied
           & Laura                 the activities we were interested in. Ms. Good
           Harris                  even refused the Chick-Chain idea.”
           Whitfield ¶ 10          10. “Ms. Jurriaans … told us we needed more
                                   space and she would help us.”
                     ¶ 13          13. “Ms. Jurriaans … encouraged high school
                                   students to join 4-H and to pursue
                                   entrepreneurial ideas…. She encouraged them to
                                   harvest their crops….”
                     ¶ 17          17. “Wanda wanted to do the Chick Chain
                                   Program . . . . Kim Good was against the program
                                   and said she did not want to do it.”

                                          11
258938.1
     Affiant Hearsay                Affidavit Testimony Excerpts
Ex.
 D Courtney ¶ 6             6. “One day a car crashed into Ms. Josie’s home,
    Panneton                and Mrs. Wanda made phone calls to people into
    & Laura                 the community and through those people was
    Panneton                able to gather supplies and help repair Ms. Josie’s
                            home.”
                     ¶ 11   11. “Many times, we heard Mrs. Jurriaans offer to
                            help other agents, but her assistance was
                            declined.”
                     ¶ 16   16. “The community appeared to believe that Ms.
                            Good was over the 4-H program as she never
                            talked about any of her other programs.”
  E        Cathy     p. 2   “… Nancy Lehe attempted to discredit my
           Sorrell          experience with Mrs. Jurriaans and talked
                            negatively about Mrs. Jurriaans.”
                     p. 2   “At one time before she was let go, the people on
                            the other side of the building insisted that she
                            clean out those offices so they could move some of
                            their people over there…. the last I heard they
                            never moved over there.”
 G         Wanda     ¶9     9. “In all my years of employment at ACES, we
           Jurriaans        were instructed that our signature on the
                            evaluation was to state we had attended the
                            evaluation, and that, if we did not agree with the
                            evaluation, there was a performance evaluation
                            appeal process.”
                     ¶ 11   11. “I contacted REAs Debra Ward and Isaac
                            Chappell to ask if they would agree to be included
                            in the grant proposal since programs included in
                            the proposal would be in their subject matter
                            area. Both stated that they would like to work
                            with me on the project.”
                     ¶ 12   12. “I remember how Eddy May, an employee
                            with USDA Community and Rural Development,
                            and his supervisor from Opelika and a faculty
                            member from the Community College located in
                            Talladega came to my office to discuss a grant
                            application with CRD. At the beginning of the
                            discussion I understood that the Community
                            College faculty member was applying for the
                            grant, and was wanting agricultural information.
                            Eddy May stated they wanted me to apply for the

                                   12
258938.1
            Affiant   Hearsay             Affidavit Testimony Excerpts
Ex.
                                  grant.”
                      ¶ 13        13. “I … immediately telephoned Eddy May, and
                                  asked what was going on. Mr. May rudely said,
                                  ‘You haven’t started that project have you’? I
                                  stated no, I need to complete the budget. Mr. May
                                  then replied, ‘We just need to put that project on
                                  hold’. I responded, ‘You all asked me to do the
                                  project and I have put a lot of time and effort in
                                  making contacts for the project and writing the
                                  proposal’. Mr. May then stated, ‘I will
                                  get back with you.’”
                      ¶ 16        16. “This is consistent with the way I have heard
                                  ACES employees, since that time, describe Ms.
                                  Taylor, namely that she is anti-employee and pro-
                                  administration.”
                      ¶ 19        19. “The other affidavits from people working
                                  with ACES named in paragraph 16 above greatly
                                  contradict the Defendant’s suggestion…. I very
                                  much helped the family of Joseph and Laura
                                  Whitfield and their son in the Chic Chain project,
                                  and they have stated that in their affidavit
                                  supporting me.”

           5.   The above-referenced hearsay portions are due to be stricken. See

Burgest v. United States, 316 Fed. Appx. 955, 956 (11th Cir. 2009) (“Inadmissible

hearsay [in an affidavit] cannot be considered when deciding a motion for

summary judgment.”); Keith v. MGA, Inc., 2006 U.S. Dist. Lexis 20879, at *14 n.

4 (M.D. Ala. Apr. 14, 2006) (“Because affidavits submitted in opposition to a

motion for summary judgment must present facts that would be admissible in

evidence, see Fed. R. Civ. P. 56(e), MGA’s motion is granted to the extent that it

seeks to strike the portions of Griffin’s affidavit that constitute inadmissible

hearsay.”).



                                         13
258938.1
           6.   Further, the affidavits do not comply with Rule 56(e) of the Federal

Rules of Civil Procedure, which requires that affidavits “must be made on

personal knowledge, set out such facts as would be admissible in evidence, and

show that the affiant is competent to testify on the matters stated.” See, e.g.

Shaw v. Coosa County Comm’n, 434 F. Supp. 2d 1196, 1198 (M.D. Ala. 2005)

(Fuller, J.) (“It is important to note that Reynolds has not been identified or

qualified as an expert witness in this case; rather she is merely a fact witness. As

such her personal knowledge should have been limited to information she

obtained through the exercise of her own senses. Moreover, her affidavit should

be clearly worded to indicate the specific circumstances in which she obtained the

personal knowledge about certain facts. Simply generally stating at the beginning

of her affidavit that she worked at the Coosa County Jail is not alone sufficient to

apprise the Court as to whether she actually has any personal knowledge

regarding the matters contained in her affidavit.”); Kerns v. Sealy, 2007 U.S.

Dist. Lexis 48918, No. 06-0431, at *5-6 (S.D. Ala. July 6, 2007) (striking portion

of affidavit the court found to “flunk the personal knowledge requirement”).

           7.   Significantly, the affidavits and certified statements Jurriaans has

submitted do not state that the matters set out therein are based on personal

knowledge. The certified statements provide that the information provided

therein are “accurate to best of my knowledge”—this is not sufficient to satisfy

Rule 56(e). See, e.g., McLeod v. Field Asset Servs., LLC, No. CV 15-00645-KD-M,

2017 WL 338002, at *3 (S.D. Ala. Jan. 23, 2017) (collecting cases) (“A


                                          14
258938.1
certification “to the best of my knowledge”—without any articulation of how [the

affiant] has personal knowledge—is insufficient.”).

           8.   A close review of the statements made in the affidavits makes clear

that many are not based upon personal knowledge. For example, the following

paragraphs are not based on personal knowledge and are due to be stricken:

                        Lack of
Ex.         Affiant    Personal         Affidavit Testimony Excerpts
                      Knowledge
  A        Yvonne     ¶2        2. “[R]ather than try to help me himself, Mr.
           Bowens-              Windham, in an email, simply directed me to
           Thomas               contact the EEOC ‘if I felt like I was being
                                harassed, bullied, or retaliated against.’”
                      ¶3        3. “Mr. Windham’s reaction to me was typical.
                                He was already very distant, not “hands-on,”
                                and always very insensitive and unhelpful to me
                                as a County Coordinator. That pattern of
                                behavior continued even after I was reassigned
                                to an Agent II position with Montgomery
                                County.”
                      ¶4        4. “[Ms. Jurriaans] was a real ‘people person….’”
                      ¶6        6. “… I personally spoke with Regional
                                Extension Agents, who serve Talladega County,
                                and they always spoke very highlight of Ms.
                                Jurrians, and especially how she procured
                                funding for local Talladega County programs. I
                                even remember at one meeting the Regional
                                Extension agents talked about Ms. Jurrians
                                obtaining funding to support family and
                                consumer science programs, but that she was
                                not supported by ACES….”
                      ¶7        7. “… Mr. Windham did not like independent
                                thinkers like Ms. Jurriaans, me, and others. He
                                always insisted on his own opinion, even when
                                he lacked evidence or research-based
                                information to support his position.”
                      ¶8        8. “My conclusion is that Stan Windham lacked
                                the experience, knowledge, skills, and ability to
                                effectively    supervise      county     extension

                                          15
258938.1
                        Lack of
Ex.         Affiant    Personal          Affidavit Testimony Excerpts
                      Knowledge
                                  coordinators. Mr. Windham’s deficiency was
                                  especially noticed when compared to previous
                                  district extension coordinators in Mr.
                                  Windham’s job….”
                      ¶9          9. “The reason I didn’t go to Kelly Taylor of
                                  Auburn’s EEO office is that she and her office
                                  always had the reputation of only supporting
                                  Auburn University. In fact, among ACES
                                  employees who had dealings with Ms. Taylor
                                  and her office, Ms. Taylor and her assistants
                                  were always known for siding with Auburn
                                  University and for getting ACES employees to
                                  divulge information they could use against
                                  ACES employees in defending Auburn and
                                  ACES.”
  B        Ann        p. 3        “[Ms. Jurriaans] strives to treat everyone the
           Wilson                 same. She has been nothing but helpful to
                                  people especially those that participate in the
                                  ACES.”
                      p. 3        “Since Ms. Jurriaans’ termination, there has
                                  been no more activities nor communication
                                  from the ACES”
  C        Joseph    ¶4           4. “Ms. Kimberly Good . . . denied the activities
           Whitfield              we were interested in. Ms. Good even refused
           & Laura                the Chick-Chain idea.”
           Harris    ¶5           5. Ms. Jurriaans “focused on entrepreneurship
           Whitfield              with the help of Isaac (an extension employee).
                                  She and Isaac held workshops and provided
                                  resource materials about entrepreneurship for
                                  the 4-H club. Wanda taught the 4-H members
                                  how to make money using their skills and
                                  talents through a monthly meeting.”
                      ¶7          7. “Ms. Jurriaans wanted to start a Chick-Chain
                                  program….”
                      ¶ 12        12. Ms. Jurriaans “has been integral in helping
                                  the Agricultural (animal and plant systems)
                                  program to gain its Business Industry
                                  Certification….”
                      ¶ 14        14. “We believe we shared a lot of the same
                                  moral values about helping people and treating

                                       16
258938.1
                        Lack of
Ex.         Affiant    Personal          Affidavit Testimony Excerpts
                      Knowledge
                                  all people fairly as Mrs. Jurriaans.”
                      ¶ 16        16. “[Kimberly Good] was always stuck on
                                  shotguns and shooting sports. She typically
                                  skirted around our areas of interest and seemed
                                  to focus on a certain group of people,
                                  predominately Caucasians, and did not cater to
                                  the needs of the Talladega community. She
                                  focused on shotguns, archery, and shooting.
                                  None of that helped the Talladega community.
                                  Wanda was about the community, but Kim
                                  wasn’t.... Wanda and Kim seemed to bump
                                  heads about the path of the 4-H program.
                                  Wanda wanted to take more of an
                                  entrepreneurial route.”
                      ¶ 17        17. “Wanda wanted to do the Chick Chain
                                  Program…. Kim Good was against the program
                                  and said she did not want to do it.”
                      ¶ 19        19. “Throughout the years we’ve worked with
                                  Ms. Jurriaans, we always felt she valued us and
                                  the members of our community.”
                      ¶ 20        20. “Because of Wanda’s work in the
                                  community, the Kelly Springs Baptist Church
                                  even started a garden.”
                      ¶ 21        21. Ms. Jurriaans “had a very good working
                                  relationship with people.”
 D         Courtney ¶ 5           5. “When two male agents … did not show up to
           Panneton               the BBQ portion of a competition, Mrs.
           & Laura                Jurriaans gladly stepped in….”
           Panneton ¶ 6           6. “One day a car crashed into Ms. Josie’s home,
                                  and Mrs. Wanda made phone calls to people
                                  into the community and through those people
                                  was able to gather supplies and help repair Ms.
                                  Josie’s home.”
                      ¶8          8. “Ms. Jurriaans has always gone above and
                                  beyond      in    her    programming,    helping
                                  individuals, and reaching out to the
                                  community.”
                      ¶ 12        12. “Ms. Jurriaans was a good listener to the
                                  people in the community and provided
                                  programming based on what the community

                                       17
258938.1
                       Lack of
Ex.        Affiant    Personal          Affidavit Testimony Excerpts
                     Knowledge
                                 needed.”
                     ¶ 13        13. “Kimberly Good was an agent that we
                                 describe as ‘the Blonde Caucasian lady.’ She
                                 acted as if she were in charge of the 4-H
                                 program. She also appeared to be a bigot. Many
                                 times, she and Wanda would have differences of
                                 opinion, and she would not listen to the ideas of
                                 Wanda, or the community, in the Grassroots
                                 meeting. Ms. Good wanted to focus on killing
                                 animals and shooting. When Wanda brought up
                                 good ideas in the meetings, her views were
                                 almost immediately shot down.”
                     ¶ 14        14. “We observed that the ACES wanted to
                                 initiate a Chick-Chain program with the 4-H
                                 program, and that might have been one of the
                                 reasons Wanda was terminated. However, we
                                 observed that Kim never mentioned the Chick-
                                 Chain program in any of the Grassroot
                                 meetings.”
                     ¶ 15        15. “Ms. Good was not a good person to teach
                                 kids. She didn’t teach 4-H as we knew it to
                                 be….”
                     ¶ 16        16. “The community appeared to believe that
                                 Ms. Good was over the 4-H program as she
                                 never talked about any of her other programs.
                                 Ms. Good’s programs were what we considered
                                 to be ‘off the wall.’ In one instance, Ms. Good
                                 showed bones and dead animals to the
                                 children.”
                     ¶ 17        17. “I, Laura Panneton, once entered into a
                                 heated debate with Ms. Good after I made a
                                 comment about farmers getting subsidies while
                                 other businesses did not. Ms. Good took great
                                 offense to the comments….”
                     ¶ 18        18. “From our own observation, we could tell
                                 that multiple people, namely Henry and Sharon,
                                 were interested in getting Wanda’s job.”
                     ¶ 19        19. “Henry wanted the job; however, … he didn’t
                                 show up to the grassroots meetings and missed
                                 other meetings with the Cattlemen, in which

                                      18
258938.1
                        Lack of
Ex.         Affiant    Personal          Affidavit Testimony Excerpts
                      Knowledge
                                  Wanda would go in his place.”
                      ¶ 20        20. “Sharon was looking to take Ms. Jurriaans’
                                  position…. She seemed and acted resentful
                                  towards Wanda.”
                      ¶ 22        22. “We were very familiar with Verhonda,
                                  Wanda’s previous secretary. When Verhonda’s
                                  mother and husband passed, Wanda was there
                                  to support her in both cases. In an incident
                                  where Verhonda did not deposit money from
                                  the sales of a cookbook, Verhonda could have
                                  been fired. However, Wanda protected her and
                                  covered for her so that Verhonda would not lose
                                  her job.”
                      ¶ 23        23. “Wanda was a very proactive person….”
                      ¶ 24        24. “For the services and help Wanda provided
                                  to the community and individuals, she did not
                                  expect accolades.”
                      ¶ 25        25. “The Community Action group took over the
                                  center room and scheduling became a problem.
                                  When there was no one at the front for
                                  Community Action, Wanda would assist people
                                  who came in looking for Community Action
                                  services.”
  E        Cathy      p. 2        “Ms. Jurriaans …. loved her work.”
           Sorrell    p. 2        “I believe that there were several individuals
                                  who had it out for Mrs. Jurriaans. I believe her
                                  secretary did her in and worked against Mrs.
                                  Jurriaans. The 4-H director did not like Mrs.
                                  Jurriaans, and Nancy Lehe attempted to
                                  discredit my experience with Mrs. Jurriaans and
                                  talked negatively about Mrs. Jurriaans.”
 G         Wanda     ¶8           8. “I believe [Mr. Windham wanted] to create a
           Jurriaans              paper trail to terminate me, because, at my age,
                                  I appear to Mr. Windham ‘to be too old to
                                  effectively do the job.’ To my knowledge, Mr.
                                  Windham was in Talladega County only two
                                  times before his termination of my employment
                                  plan was initiated. He showed little to no
                                  interest in improving my performance, but only
                                  in building up a justification to fire me.”

                                       19
258938.1
                          Lack of
Ex.         Affiant     Personal          Affidavit Testimony Excerpts
                       Knowledge
                       ¶ 15       15. “Behind my back without my first knowing
                                  it, plans were being made that involved the
                                  members on the CRD committee to bring in
                                  Henry to take my place.”

                  The Exhibits and Affidavits are Irrelevant and
                 Are Not Proper “Pattern and Practice” Evidence

           9.    Plaintiff’s exhibits A (Affidavit of Yvonne Bowens-Thomas; EEOC

Charge of Yvonne Bowens-Thomas), H (EEOC Charge and Affidavit of Margaret

Odom), J (EEOC Charge and Affidavit of Melanie Allen), K (EEOC Charge and

Affidavit of Wanda Carpenter), and L (EEOC Charge and Affidavit of Sallie

Hooker) constitute improper hearsay in this case, and should be stricken on that

basis. Moreover, these exhibits also should be stricken as irrelevant and because

they are not proper “pattern and practice” evidence.

           10.   As an initial matter, each of these affiants are simply other clients of

Jurriaans’ lawyer. See doc. 76 at 3 (regarding Jurriaans’ lawyer’s representation

of Odom, Allen, Carpenter, and Hooker); see generally Yvonne Bowens-Thomas

v. Alabama Cooperative Extension System, et al., Case No. 2:16-cv-00621-MHT-

WC (M.D. Ala.). Jurriaans cannot survive summary judgment merely by heaping

together the irrelevant allegations of others who happen to share the same

lawyer.

           11.   More important, the exhibits are not proper pattern and practice

evidence (a claim Jurriaans cannot make anyway, see doc. no. 76), which is



                                             20
258938.1
typically presented in the form of statistical evidence, as opposed to the

testimony and EEOC charges of former employees presented here. See EEOC v.

Joe’s Stone Crab, Inc., 220 F.3d 1263, 1273-74 (11th Cir. 2000) (explaining that a

plaintiff may establish a pattern or practice claim by presenting strong statistical

evidence of disparate impact coupled with anecdotal evidence of the employer’s

intent to treat the protected class differently).

           12.    These exhibits have no bearing on Jurriaans’ discrimination or

retaliation claims and are irrelevant. Because they are not proper pattern and

practice evidence and are irrelevant to Jurriaans’ claims, the exhibits are due to

be stricken in their entirety.

                                    CONCLUSION

           For the reasons shown above, the Court should:

           (i)       strike the above-referenced affidavits in their entirety because
                     they contain improper conclusions and opinions which the
                     affiants are not qualified to state, hearsay and assertions made
                     without personal knowledge; or, at a minimum, strike the
                     offending portions of the affidavits as set forth above (and
                     highlighted in attached Exhibits 1-6 hereto) and strike all
                     corresponding references in Jurrians’ brief in opposition to
                     summary judgment (doc. no. 86) to these exhibits or portions
                     thereof;

           (ii)      and (ii) strike the irrelevant “pattern and practice” evidence,
                     along with all corresponding references in Jurriaans’ brief in
                     opposition to summary judgment (doc. no. 86) to such
                     documents.

           Respectfully submitted this the 28th day of December, 2018.




                                            21
258938.1
                                           s/ Dorman Walker
                                           One of counsel for defendants



OF COUNSEL:
David R. Boyd (ASB-0727-D52D)
dboyd@balch.com
Dorman Walker (ASB-9154-R81J)
dwalker@balch.com
John Naramore (ASB-6120-S01H)
jnaramore@balch.com
Balch & Bingham LLP
Post Office Box 78
Montgomery, AL 36101
334/834-6500




                        CERTIFICATE OF SERVICE

      I certify that on December 28, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system and service will be
perfected upon the following by email and/or US mail:

Julian McPhillips
McPhillips Shinbaum, LLP
516 South Perry Street
Montgomery, AL 36104

Tanika LaRosa Lakes Finney
tanika@tlfinneylaw.com
Law Offices of Tanika L. Finney
516 South Perry Street
Montgomery, AL 36104

                                           s/Dorman Walker
                                           Of Counsel




                                      22
258938.1
